        Case 1:18-cv-09327-KPF Document 68 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY C. DOUGLAS,

                          Plaintiff,
                                                     18 Civ. 9327 (KPF)
                   -v.-
                                                           ORDER
CITY OF NEW YORK, and C.O.
CAROL GARCIA,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      There was a pre-motion conference scheduled in this matter on February

26, 2021. However, due to a scheduling conflict with the facility at which

Plaintiff is currently incarcerated, the conference is hereby ADJOURNED to

March 18, 2021, at 9:30 a.m. The parties, as well as the Warden or other

official in charge of the Cayuga Correctional Facility, are directed to adhere to

the instructions for arranging and accessing the conference provided in the

Court’s February 5, 2021 Order. (See Dkt. #66).

      The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated: February 26, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
